Citation Nr: 1449201	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for loss of teeth, for compensation purposes.  

2.  Entitlement to service connection for loss of teeth, for dental treatment purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims for service connection for loss of teeth for dental treatment purposes and service connection for loss of teeth for compensation purposes.  

In November 2013, the Board remanded these claims for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the October 2013 Informal Hearing Presentation is potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During service, the Veteran's teeth numbered 8-11 and 22-25 were extracted due to trauma, and his teeth numbered 1-7, 12-21, and 26-32 were extracted after 180 days or more of active service due to periodontal disease.

2.  Although the Veteran's teeth numbered 8-11 and 22-25 are missing due to trauma, the lost masticatory surface is restorable by suitable prosthesis.  

3.  Although the Veteran's missing teeth numbered 1-7, 12-21, and 26-32 are missing due to disease, they are lost as a result of periodontal disease and not lost as as a result of osteomyelitis.  

4.  The Veteran does not have a dental disability for which service connection for compensation can be granted.    

4.  Service connection for dental treatment purposes under Class II (a) may be granted for the Veteran's replaceable missing teeth numbered 8-11 and 22-25.    

5.  The Veteran did not timely file a claim for service connection for dental treatment purposes for his teeth numbered 1-7, 12-21, and 26-32 within one year after discharge from service, nor was a dental examination completed within 14 months after discharge from service.      

6.  Service connection for dental treatment purposes under Class II cannot be granted for the Veteran's missing teeth numbered 1-7, 12-21, and 26-32.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of teeth, for compensation purposes, are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2014).  

2.  The criteria for service connection for loss of teeth, for dental treatment purposes, are met for teeth numbered 8-11 and 22-25.  38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2014).   

3.  The criteria for service connection for loss of teeth, for dental treatment purposes, are not met for teeth numbered 1-7, 12-21, and 26-32.  38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2014).   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service treatment records, a VA examination report, lay statements, and the Veteran's statements.  The Board finds that the February 2014 VA examination is adequate, as the examiner reviewed the Veteran's claims file and was informed of the relevant facts regarding the Veteran's medical history.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.

The Board also notes that not all of the Veteran's service treatment records are contained in the claims file.  In April 2007, the National Personnel Records Center (NPRC) advised the RO that the Veteran's service treatment records were fire-related.  The RO also searched the morning reports for the Veteran's unit for any records pertaining to him.  In June 2007 and January 2010, the RO made formal findings on the unavailability of the Veteran's service treatment records.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's service treatment records, and that no further action in this regard is required.   

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included scheduling the Veteran for a VA examination to determine whether the Veteran's loss of teeth was related to in-service dental trauma.  In response, the RO/AMC scheduled the Veteran for a February 2014 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he lost his teeth in service when he was hit in the mouth during basic training by heavy machinery.  The Veteran also alleges that subsequent to the in-service dental trauma, he developed gum disease and had to get his teeth pulled in service.  The Veteran believes that he is entitled to service connection for the loss of his teeth, for compensation purposes and for treatment purposes.   

As an initial matter, the Board notes that it has been shown that the Veteran's service treatment records are mostly unavailable, as the RO made formal findings of unavailability of records in June 2007 and January 2010.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The Veteran reports that during basic training in service, he received trauma to his teeth numbered 8-11 and 22-25 when a piece of heavy machinery hit him in the mouth, and he had to get those teeth extracted.  He indicates that subsequent to this dental trauma, he developed periodontal disease in service and had to get the rest of his teeth extracted.  He maintains that his teeth extraction occurred in December 1957 or January 1958, which is over 180 days after he entered service in April 1957.  Lay statements dated in May 2011 and June 2011 from the Veteran's ex-wife and sister confirm that the Veteran entered service with all of his teeth and that he incurred trauma to his teeth when he was hit in the mouth by an artillery gun during basic training.  The statements also verify that the Veteran had his teeth pulled in service subsequent to the dental trauma and that he returned home with false teeth after discharge from service.  

On VA examination in February 2014, the Veteran was diagnosed with loss of teeth.  The examiner noted that the Veteran had pointed to his teeth numbered 8-11 and 22-25 as the teeth that had been traumatized by the artillery gun in service.  The Veteran reported that these teeth had required extractions by an oral surgeon.  He stated that a few months later, his remaining dentition had been diagnosed as having advanced periodontal disease with poor prognosis and extractions were performed with fabrication of upper and lower immediate complete dentrues.  Examination revealed that the Veteran had loss of teeth due to trauma.  The masticatory surfaces were found to be restorable by suitable prosthesis, and the Veteran was noted to be completely edentulous.  

Given that the Veteran's service treatment records are not available and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's teeth numbered 8-11 and 22-25 were extracted during service due to trauma, and his teeth numbered 1-7, 12-21, and 26-32 were extracted after 180 days or more of active service due to periodontal disease.  

However, considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for loss of teeth, for compensation purposes, is not warranted.  

Although the evidence indicates that the Veteran lost teeth numbered 8-11 and 22-25 during service due to trauma, the February 2014 VA examination also reveals that the Veteran's missing teeth numbered 8-11 and 22-25 are replaceable, and therefore, compensation is not warranted for the loss of these teeth.  See 38 C.F.R. § 3.381(b).

Moreover, although the evidence indicates that the Veteran lost teeth numbered 1-7, 12-21, and 26-32 during service due to disease, these teeth were lost due to periodontal disease and not osteomyelitis.  The Note to Diagnostic Code 9913 specifically states that the ratings for loss of teeth do not apply to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Therefore, compensation is not warranted for any loss of teeth due to periodontal disease.  See 38 C.F.R. § 4.150. 

Despite the fact that service connection loss of teeth is not warranted for compensation purposes, the Board must also consider whether the Veteran's loss of teeth can be service-connected for dental treatment purposes.  

Regarding the Veteran's missing teeth numbered 8-11 and 22-25, these teeth are considered to be a service-connected noncompensable condition resulting from service trauma.  Therefore, the Board finds that service connection for dental treatment purposes is warranted for teeth numbered 8-11 and 22-25 under Class II(a).  See 38 C.F.R. § 17.161(c) (2014).  

With respect to the Veteran's missing teeth numbered 1-7, 12-21, and 26-32, because they were extracted after 180 days of service due to periodontal disease, these teeth are considered to be a service-connected noncompensable condition in existence at the time of discharge before October 1, 1981.  See 38 C.F.R. § 17.161(b)(2)(i) (2014).  Class II dental treatment as reasonably necessary for the one-time correction of this type of condition requires that the veteran have been discharged from service under conditions other than dishonorable for service of at least 180 days, that the veteran file an application for treatment within one year after discharge from service, and that a VA dental examination be completed within 14 months after discharge from service unless delayed through no fault of the veteran.  38 C.F.R. § 17.161(b)(2)(i).  In this case, although the Veteran was honorably discharged in March 1959, he did not file a claim for dental treatment until February 2009, well beyond 1 year after discharge, and a VA dental examination was not completed until February 2014, well beyond 14 months after discharge.  Therefore, the Board finds that service connection for dental treatment purposes is not warranted for teeth numbered 1-7, 12-21, and 26-32 under Class II.  See 38 C.F.R. § 17.161(b)(2)(i)(B)-(C).        

For all the foregoing reasons, the Board finds that the claim for service connection for loss of teeth, for compensation purposes, and the claim for service connection for loss of teeth numbered 1-7, 12-21, and 26-32, for dental treatment purposes, must be denied.  However, the Board finds that service connection for loss of teeth numbered 8-11 and 22-25, for dental treatment purposes, is granted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for loss of teeth, for compensation purposes, is denied.  

Service connection for loss of teeth numbered 1-7, 12-21, and 26-32, for dental treatment purposes, is denied.  

Service connection for loss of teeth numbered 8-11 and 22-25, for dental treatment purposes, is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


